Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Evans on 05/05/2021.

The application has been amended as follows: 

Claim 30 is canceled.
Claim 19, line 22. Words ---in curvature--- are added after the word “unequal”.
Claim 29, line 13. Words ---in curvature--- are added after the word “unequal”.
ALLOWABLE CLAIMS 
Claims 19 and 29 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Allowable Subject Matter coming from the parent case US 9033940B2 is included into the independent claims 19 and 29, i.e., the closest prior art of record Beuchat et al. (US 
Beuchat et al. (US 5,499,969) discloses most of claimed limitations except for the extent of the entrance portion being unequal in curvature to the extent of the exit portion.
Xanthopoulos (US 4,187,057) teaches a similar apparatus, wherein the entrance portion is unequal in curvature to the central portion, and wherein the exit portion is also unequal in curvature to the central portion.
However, none of the cited references alone or in combination teach the extent of the entrance portion being unequal in curvature to the extent of the exit portion.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             
/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781